Citation Nr: 1633752	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for lumbar spine radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from March 1980 to March 1983.  He also had reserve service through 2004 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including confirmed INACTDUTRA from November 1, 2002 to November 3, 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his lumbar spine disability is the result of an injury which he experienced during his period of INACDUTRA.

2.  Resolving all doubt in favor of the Veteran, his lumbar spine radiculopathy is a result of his service connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for lumbar spine radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection will be assigned for a chronic disability caused by an injury that occurs during a period of INACDUTRA.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  

On November 2, 2002, while on INACDUTRA, the Veteran fell and reported pain in the left gluteal area.  Two statements from fellow soldiers report that they witnessed the Veteran's fall that resulted in his complaints of back pain.  A Statement of Medical Examination and Duty Status indicated that the injury was incurred in the line of duty.  Subsequent records show that he was found not fit for duty due to low back pain in August 2004 and transferred to retired reserves in April 2005.

The Veteran started consistently receiving treatment for his lumbar spine in October 2004, but reported that the low back pain had started after the November 2002 fall.  A February 2005 lumbar spine CT showed muscle spasms, disc bulge, and acquired spinal canal stenosis.  A September 2005 lumbar spine MRI showed muscle spasms, disc bulge, and degenerative changes.

In November 2006, Dr. Luis E. Faura Clavell, M.D., the Veteran's treating physician, reported that he interviewed the Veteran, conducted a physical examination, and reviewed objective medical studies.  Dr. Clavell opined that the Veteran's lumbar spine disability and lumbar spine radiculopathy were a direct effect of the trauma experienced in the November 2002 fall.

The opinion of the Dr. Clavell is given great probative weight as he examined the Veteran, reviewed objective medical evidence, and interviewed the Veteran, and opined that the Veteran's current lumbar spine disability was related to his November 2002 fall during a period of INACDUTRA.

As such, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claims for service connection for a lumbar spine disability and lumbar spine radiculopathy are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for lumbar spine radiculopathy is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


